Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Weaver on August 24, 2021.
The application has been amended as follows:
Claim 34 is amended as follows:
34.	(Currently Amended) An inside spray food or beverage can coating composition comprising a water-based latex coating composition including a phenolic resin, an acid- or acid-anhydride- functional resin or salt thereof, and an emulsion polymerized latex, wherein:
the inside spray food or beverage can coating composition is prepared using a method that includes a) providing an aqueous dispersion comprising the phenolic resin and the acid- or acid-anhydride-functional resin or salt thereof and then b) using the aqueous dispersion to form a coating composition having emulsion polymerized latex, wherein the coating composition has the phenolic resin in an amount in the range of 5-70 parts by weight of total solids of the coating composition wherein the phenolic resin comprises (a) a resole phenolic resin, (b) a substituted phenolic resin, or both (a) and (b); 
an acid number in the range of 40-400 mg KOH per gram and a number average molecular weight in the range of 2,000-15,000; and comprises one of (i)-(iii):
(i)	an acrylic polymer, a polyolefin, or a polyether;
(ii)	ether linkages; or
(iii)	at least one epoxide functional reactant
wherein the inside spray food or beverage can coating composition has no or less than 1000 parts per million (ppm) mobile bisphenol A [[and no or less than 1000 parts per million (ppm) bound bisphenol A]].
	
Written descriptive support for this amendment is found at Paragraphs [0027]-[0028] and [0036]-[0050] of the specification as originally filed, and see also original claims 10-20 language.

Claim 36 is amended as follows:
36.	(Currently Amended) The inside spray food or beverage can coating composition of claim [[35]]34, wherein the acid- or acid-anhydride- functional resin or salt thereof comprises an organic solution polymerized acrylic polymer.

Claim 37 is cancelled as follows:
37.	(Cancelled).

Claim 38 is amended as follows:
34, wherein the acid- or acid-anhydride-functional resin or salt thereof has an acid number of at least 100 to no greater than 300 milligrams (mg) KOH per gram.

Claim 39 is cancelled as follows:
39.	(Cancelled).

Claim 40 is amended as follows:
40.	(Currently Amended)  The inside spray food or beverage can coating composition of claim 34 [[39]], wherein the acid- or acid-anhydride-functional resin or salt thereof includes ether linkages.

Claim 43 is cancelled as follows:
43.	(Cancelled). 

Claim 44 is amended as follows:
44.	(Currently Amended) The inside spray food or beverage can coating composition of claim 34, wherein the acid- or acid-anhydride-functional resin or salt thereof further comprises a salt of an amine [[and an acid-or acid-anhydride-functional resin]].

Claim 46 is amended as follows:

and also at least one acid, acid salt, or acid anhydride functional reactant, and [[(iii)]] at least one tertiary amine.

Claim 50 is amended as follows:
50.	(Currently Amended) The inside spray food or beverage can coating composition of claim 49, wherein the substituted phenolic resin [[comprises]] is a mono-substituted phenolic resin.

Claim 62 is amended as follows:
62.	(Currently Amended) A method of making a water-based latex inside spray food or beverage can coating composition comprising: a) providing an aqueous dispersion comprising a phenolic resin and a salt of an amine and an acid- or acid-anhydride-functional resin and then b) using the aqueous dispersion to form a coating composition having emulsion polymerized latex; wherein the salt of the amine and acid- or acid-anhydride- functional resin has [[a number average molecular weight of at least 2,000]] an acid number in the range of 40-400 mg KOH per gram and a number average molecular weight in the range of 2,000-15,000; and wherein the inside spray food or beverage can coating composition has no or less than 1000 parts per million (ppm) mobile bisphenol A [[and no or less than 1000 parts per million (ppm) bound bisphenol A]] wherein in step a) the phenolic resin is present in an amount in the range of 2 to 20 parts by weight per 100 parts by weight of the aqueous dispersion, or in step b) the coating composition has the phenolic resin in an amount in the range of 5-70 parts by weight of total solids of the coating composition, or both a) or b), and wherein the phenolic resin comprises (i) a resole phenolic resin, (ii) a substituted phenolic resin, or both (i) and (ii), and wherein the acid- or acid-anhydride-functional comprises one of (I)-(III)
(I) 	an acrylic polymer, a polyolefin, or a polyether;
(II)	ether linkages; or
(III)	at least one epoxide functional reactant.
	
Written descriptive support for this amendment is found at Paragraphs [0027]-[0028] and [0036]-[0050] of the specification as originally filed, and see also original claims 10-20 language.


Claim 63 is cancelled as follows:
63.	(Cancelled). 

Page 23, Paragraph [0074], line 2, of the present specification is amended as follows:
 “Thus, the [[penolic]] phenolic resins are easily”.

3.	These claims are renumbered as follows:
Claim 34 becomes Claim 1.
Claim 35 becomes Claim 2, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 36 becomes Claim 3, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 38 becomes Claim 4, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.

Claim 41 becomes Claim 6, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 42 becomes Claim 7, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 44 becomes Claim 8, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 45 becomes Claim 9, which depends on claim 8; reads as “The inside spray food or beverage can coating composition of claim 8”.
Claim 46 becomes Claim 10, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 47 becomes Claim 11, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 48 becomes Claim 12, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 49 becomes Claim 13, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 50 becomes Claim 14, which depends on claim 13; reads as “The inside spray food or beverage can coating composition of claim 13”.
Claim 52 becomes Claim 15, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.

Claim 54 becomes Claim 17, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 55 becomes Claim 18, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 56 becomes Claim 19, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 58 becomes Claim 20, which depends on claim 1; reads as “The inside spray food or beverage can coating composition of claim 1”.
Claim 59 becomes Claim 21, which depends on claim 1; reads as “A method for coating an interior of a food or beverage can comprising spray applying the inside spray food or beverage can coating composition of claim 1”.
Claim 60 becomes Claim 22, which depends on claim 21; reads as “The method of claim 21”.
Claim 61 becomes Claim 23, which depends on claim 21; reads as “The method of claim 21”.
Claim 62 becomes Claim 24.

Reasons for Allowance
4.	The claim objection set forth in Paragraph 5 of the prior Office action mailed 05/07/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 58 to correct its informalities.
	See Claim Amendment filed 08/04/2021.
st paragraph set forth in the Paragraph 6 of the prior Office action mailed 05/07/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 34 to provide the same with proper written descriptive support and cancelled claim 51.
	See Examiner’s Amendment dated 08/24/2021 and see also Claim Amendment filed 08/04/2021.
6.	The 112, 2nd paragraph rejection set forth in Paragraph 7 of the previous Office action mailed 05/07/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 62 to provide the same with clarity, and cancelled claim 63. 
	See Examiner’s Amendment dated 08/24/2021.
7.	The obviousness type double patenting rejection based on the claims of US Patent 10,358,571 (in view of Murata et al.) as set forth in Paragraph 8 of the previous Office action mailed 05/07/2021 is no longer applicable because the applicants submitted a terminal disclaimer on 08/25/2021.
8.	The present claims are allowable over the prior art references of record, namely O’Brien et al. (US 2010/0075084), Murata et al. (US 5,069,956), Patel et al. (US 4,963,602), Ambrose et al. (US 2004/01328951), and Lungard et al. (US 2013/0130021). 
9.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 3-6 of their Remarks filed 08/04/2021, together with Examiner’s Amendment dated 08/14/2021, the 103 rejections set forth in Paragraphs 9-12 of the Final Office action mailed 05/07/2021 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed specific inside spray food or beverage can coating composition, and methods for preparing and using the same.


Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HANNAH J PAK/Primary Examiner, Art Unit 1764